Citation Nr: 0533601	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  03-36 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the attorney is entitled to a higher contingency fee.

(The issues of entitlement to additional Dependency and 
Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. 
§ 1311(a)(2) and the validity of the creation of an 
overpayment in the amount of $12,795 as a result of DIC 
benefits are addressed in separate decisions.) 




ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from May 1980 to August 1982.  
The veteran died in September 1994.  The appellant is the 
surviving spouse.

This comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In relevant part, in November 2002, the Board granted the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The RO effectuated the 
grant in December 2002, and assigned an effective date of 
September 1, 1994. 

By letter dated in January 2003, she was informed of her 
total award amount, the amount from that total withheld, her 
monthly entitlement amount, the date payment would start, and 
the reason for any change in the amounts.  In the letter, she 
was informed that she was paid as a surviving spouse with 
three dependent children, and that part of the DIC award was 
withheld due to an apportionment claim pending on behalf of 
two other surviving dependents of the veteran, F. and A.

In a separate letter, the RO told the appellant's attorney 
that the entire amount of past due benefits was $114,104.17.  
Therefore, the past due fee agreement amount was $22,820.83.  
The past due benefits began on September 1, 1994, and ended 
on December 13, 2002.  The appellant received $91,283.34.

In July 2003, the RO recomputed the past due award amount.  
The RO reported that benefits were erroneously computed from 
September 1, 1994, to January 30, 2003, rather than to 
December 13, 2002.  Thus, the correct past-due amount was 
supposed to be $112,347.37 and 20 percent of that was 
$22,469.47.  The attorney was told that he had received a 
$351.36 overpayment, and that money should be returned to the 
appellant.  In the letter, the attorney was also told that 
the 20 percent of fees withheld for past due benefits can 
only be made on benefits payable to the appellant and her 
dependents.  Benefits for dependents that are not the 
appellants are not subject to the withholding of past due 
benefits.  An August 2003 C&P Master Record Award Data 
reflects the payments the appellant received and the 
apportionment payment amounts that were withheld.  The 
attorney promptly repaid $351.36 to the appellant.

In August 2003, the RO wrote to the attorney and reiterated 
that he was paid 20 percent of all benefits that belonged to 
the appellant and her children.  

Regarding this matter, the attorney alleges that his attorney 
fees should be higher pursuant to 
38 C.F.R. § 20.609(h)(3)(ii).  He maintains that his payment 
should be based on the total amount for the appellant, her 
dependents, and the apportionment amount issued to the 
veteran's other surviving dependents.  The attorney 
calculated the rate as $146,742, rather than $114,104.17.

Provisions at 38 U.S.C.A. § 5904(d)(2)(A) and 38 C.F.R. § 
20.609(h)(1) govern payment by VA of attorney fees from past- 
due benefits resulting from a favorable decision.  According 
to these provisions, the claimant and an attorney may enter 
into a fee agreement providing that payment for the services 
of the attorney will be made directly to the attorney by VA 
of any past-due benefits awarded as a result of a successful 
appeal to the Board or an appellate court or as a result of a 
reopened claim before VA following a prior denial of such 
benefits by the Board or an appellate court.  VA will honor 
such an agreement only if: (1) The total fee payable 
(excluding expenses) does not exceed 20 percent of the total 
amount of the past-due benefits awarded, (2) The amount of 
the fee is contingent on whether the claim is resolved in a 
manner favorable to the claimant, and (3) The award of past- 
due benefits results in a cash payment to a claimant from 
which the fee may be deducted.  38 U.S.C.A. § 5904(d) (West 
2002); 38 C.F.R. § 20.609(h)(1) (2005).

"Past-due benefits" means a nonrecurring payment resulting 
from a benefit, or benefits, granted on appeal or awarded on 
the basis of a claim reopened after a denial by the Board or 
the lump sum payment which represents the total amount of 
recurring cash payments which accrued between the effective 
date of the award, as determined by applicable laws and 
regulations, and the date of the grant of the benefit by the 
agency of original jurisdiction, the Board, or an appellate 
court.  38 C.F.R. § 20.609(h)(3).

Unless otherwise provided in the fee agreement between the 
claimant or appellant and the attorney-at-law, the attorney-
at-law's fees will be determined on the basis of the total 
amount of the past-due benefits even though a portion of 
those benefits may have been apportioned to the claimant's or 
appellant's dependents.  38 C.F.R. § 20.609(h)(3)(ii).

Because this issue on appeal is inextricably intertwined with 
the appellant's issue regarding the validity of the creation 
of an overpayment in the amount of 12,795.17 as a result of 
DIC benefits, the attorney's issue of whether he is entitled 
to a higher contingency fee amount is deferred pending the 
readjudication of the validity of the debt matter.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

Given the foregoing, this issue is remanded to the AMC for 
the following: 

After the issue of the validity of the 
creation of the overpayment in the amount 
of $12,795.17 as a result of DIC benefits 
has been readjudicated, readjudicate the 
issue of whether the attorney is entitled 
to a higher fee.

If any benefit sought on appeal remains 
denied, the appellant and attorney should 
be furnished a supplemental statement of 
the case and given the appropriate time 
to respond.  Thereafter, the case should 
be returned to the Board if in order.

The attorney has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

